DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2.2” has been used to designate both the anti-tamper means (specification, page 4, line 8; also repeated throughout the specification) and the tubular portion (specification, page 6, line 16).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: reference character “2.2” has been used to designate both the anti-tamper means (specification, page 4, line 8; also repeated throughout the specification) and the tubular portion (specification, page 6, line 16). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation “the retention band” in lines 5 and 7 of the claim. There is insufficient antecedent basis for this limitation (earlier in the claim, the limitation “the retaining band” is recited; these terms should be consolidated to avoid antecedent issues).  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benoit-Gonin 2012/0067922. 
Benoit-Gonin teaches a cap for drink bottle (1) or similar recipient comprising: a base element (2) comprising an upper drinking nozzle (4) and a substantially tubular lower portion (6) adapted so that the base element can be secured to a neck of the bottle or similar recipient, a covering element (3) comprising a flip top (13) adapted to hermetically seal the drinking nozzle of the base element, and anti-tamper means (14) of the top adapted to provide a visual indication of whether the top has already been removed for a first time from the drinking nozzle, wherein, the covering element comprises a tubular portion (12) adapted to be secured to the outside of the substantially tubular portion of the base element (6), and the anti-tamper means of the top comprise an interlocking element (14, 35) 
Regarding Claim 2, Benoit-Gonin teaches that the interlocking element comprises a tab (14) ending in a front projection (36).
Regarding Claim 3, Benoit-Gonin teaches that the tab comprises a weakening cut (34).
Regarding Claim 4, Benoit-Gonin teaches that the covering element comprises a hinge section (16) that joins the top (13) to the tubular portion (12).
Regarding Claim 5, Benoit-Gonin teaches that the hinge section (16) is arranged on the opposite side of the anti-tamper means (14; Figs 2, 3).
Regarding Claim 6, Benoit-Gonin teaches the tubular portion (12) of the covering element comprises an inner annular upper projection (corner of 23) adapted to fit in a cylindrical base wall (corner between sloped surface 28 and 5) of the drinking nozzle and an inner annular lower projection (27) adapted to latch into an outer annular lower recess (21) of the substantially tubular portion of the base element (6), when the covering element is coupled to the base element, preventing the separation of these elements. (upper and lower are relative terms; there is no frame of reference in the claims or specification to indicate which direction is “up”, i.e. when the bottle is substantially inverted when the user drinks from it, the upper projection is further “up” than the lower projection)
Regarding Claim 8, Benoit-Gonin teaches that the substantially tubular portion of the base element comprises a threaded interior (threads 19; not pictured, but described in paragraph 45) adapted to screw onto the neck of the bottle or similar recipient.
Regarding Claim 9, Benoit-Gonin teaches that the substantially tubular portion of the base element (6) comprises an inner circular projection adapted to fit inside the neck of the bottle or similar recipient (see circled structure in annotated figure; threads 19 are intended to contact the outside of the bottle neck, and the identified structure fits inside the bottle neck).

    PNG
    media_image1.png
    603
    606
    media_image1.png
    Greyscale

Regarding Claim 10, Benoit-Gonin teaches that the substantially tubular portion of the base element (6) comprises a retaining band (7) interconnected to its lower edge by means of a breakable discontinuous portion (“frangible bridges”, paragraph 38), the retention band comprising a plurality of inner projections (Fig 3; inwardly projected portions on inner surface of 7) adapted to hold the retention band retained to an annular collar of the neck of the bottle or similar recipient.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin.
Regarding Claim 6, Benoit-Gonin as applied to Claim 6 above teaches all the limitations of the claim; however, under another interpretation of Claim, Benoit-Gonin may still be used to teach all the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid disclosed Benoit-Gonin by duplicating the features described by Benoit-Gonin (creating a second annular projection and corresponding recess) in order to secure the base portion of the lid to the covering element. The projection and recess are used to couple the two elements of the cap together, and prevent separation of the two by the user (paragraph 50), a function of coordinating interlocking features that is known to those in the art. It would have been obvious to one of ordinary skill in the art that using a duplicate feature would decrease the likelihood of detachment (if one coupling element is secure, a second coupling element makes it twice as secure) and be motivated to make such a modification to improve the cap.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin in view of Berge et al. 2002/0096532. 
Regarding Claim 7, Benoit-Gonin as applied to Claim 1 above teaches all the limitations of Claim 7, except for longitudinal projections of the two tubular portions. However, Berge teaches that the substantially tubular portion (15) of the base element (12) comprises outer longitudinal projections (23) adapted to couple with inner longitudinal projections (67) of the tubular portion (30), preventing the rotation of the covering element with respect to the base element.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid disclosed Benoit-Gonin by adding the longitudinal projections as disclosed by Berge in order to rigidly secure the two portions of the lid together (Berge, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735